                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00635-MEH

AMY NELSON,

       Plaintiff,

v.

AIR METHODS CORPORATION,

       Defendant.


                                        MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on March 6, 2020.

       The above-captioned case has been directly assigned to Magistrate Judge Michael E. Hegarty
pursuant to D.C. Colo. LCivR 40.1(c). The parties shall complete and file the Magistrate Judge
Consent Form (ECF 7) on or before March 24, 2020.

       It is further ORDERED that the Fed. R. Civ. P. 16(b) Scheduling Conference shall be held
on April 13, 2020, at 10:15 a.m. in Courtroom A-501, on the fifth floor of the Alfred A. Arraj
United States Courthouse located at 901 19th Street, Denver, Colorado.

       If this date is not convenient, the parties shall confer and contact my Chambers by email to
obtain an alternate date. All parties must be copied on the email if they agree to change the
conference date; otherwise, any party seeking to change the conference date must file a motion.
Absent exceptional circumstances, no request for rescheduling will be entertained unless made five
business days prior to the date of the conference.

       Lawyers whose offices are located outside of the Denver metropolitan area may appear at
scheduling conferences by telephone. Please contact Chambers at (303) 844-4507 at least five
business days prior to the scheduling conference to arrange appearance by telephone. Lawyers
appearing by telephone must ensure that the proposed Scheduling Order is filed electronically and
submitted to Chambers by email no later than five business days prior to the scheduling conference,
in accordance with the instructions in this minute order.

        It is further ORDERED that counsel for the parties and any unrepresented non-prisoner
parties in this case are to hold a meeting in accordance with Fed. R. Civ. P. 26(f) and jointly prepare
a proposed Scheduling Order on or before March 23, 2020. Pursuant to Fed. R. Civ. P. 26(d), only
requests pursuant to Fed. R. Civ. P. 34 may be submitted before the Rule 26(f) meeting, unless
otherwise ordered or directed by the Court. Pursuant to Fed. R. Civ. P. 34(b)(2)(A), responses to
such discovery requests must be submitted no later than 30 days after the Rule 26(f) meeting, unless
the parties stipulate or the Court orders otherwise.
      The parties shall prepare the proposed Scheduling Order in accordance with the form that
may be downloaded from the Forms section of the Court’s website, www.cod.uscourts.gov.

       The parties shall file the proposed Scheduling Order with the Clerk’s Office, and in
accordance with District of Colorado Electronic Case Filing (“ECF”) Procedures, no later than five
business days prior to the scheduling conference. The proposed Scheduling Order is also to be
submitted in a editable format (i.e., Word) by email to Magistrate Judge Hegarty at
hegarty_chambers@cod.uscourts.gov.

        Parties not participating in ECF shall file their proposed Scheduling Order on paper with the
clerk’s office. However, if any party in this case is participating in ECF, it is the responsibility of
that party to file the proposed scheduling order pursuant to the District of Colorado ECF Procedures.

       Please note that the Court will set the deadline for all motions raised pursuant to Fed.
R. Evid. 702, 703, and 704 on the same date as the dispositive motions deadline.

       Finally, the parties or counsel attending the Scheduling Conference should be prepared to
informally discuss the case to determine whether early alternative dispute resolution is appropriate.
There is no requirement to submit confidential position statements/letters to the Court at the
Scheduling Conference nor to have the parties present.

      Any out-of-state counsel shall comply with D.C. Colo. LAttyR 3 prior to the Scheduling
Conference.

       The parties are further advised that they shall not assume that the Court will grant the relief
requested in any motion. Failure to appear at a court-ordered conference or to comply with a court-
ordered deadline which has not be vacated by the Court may result in the imposition of sanctions.

       In addition, before filing a motion relating to a discovery dispute, the movant must
request a conference with the Court by submitting an email, copied to all parties, to
hegarty_chambers@cod.uscourts.gov. See Fed. R. Civ. P. 16, cmt. 2015 Amendment.

       Anyone seeking entry into the Alfred A. Arraj United States Courthouse will be
required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).




                                                  2
